DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one rope including two ropes each… having a first rope section that extends through said sliding unit” from claim 10 lines 13-17 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Annotated fig. 9 below shows several non-limiting examples of objections that the examiner has to the drawings regarding the “distinct portions”. Other figures inherit issues similar to those pointed out. It is up to the applicant to find and correct all issues similar to those pointed out by the examiner. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

    PNG
    media_image1.png
    846
    1012
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with clarity issues. Some non-limiting examples include the following:
Claim 1 recites the limitations “the window frame” on at least line 19. It is unclear what is required by the claim, as it is understood that a window frame is not positively required structure of the screen mounting assembly. This is because the claim previously recites “adapted to be connected to a window screen and coupled to a window frame”, and  “adapted to be connected removably to the window frame…”. The dependent claims inherit this issue.
	Claim 1 recites the limitation “the window screen” on at least line 26. It is unclear what is required by the claim, as it is understood that “a window screen” is not positively required structure of the screen mounting assembly. This is because the claim previously recites “adapted to be connected to a window screen”. 
Claim 1 recites the limitations “the rail slots” on at least line 34. It is unclear what is required by the claim, as it is understood that rail slots are not positively required structure of the screen mounting assembly. This is because the claim previously recites “adapted to be connected to a window screen and coupled to a window frame, the window frame defining a window opening therein and 5being formed with two rail slots”. It is unclear with the rail slots being part of the window opening, which is also not positively required. The dependent claims inherit this issue.
	Claim 1 recites the limitation “such that movement of said sliding unit along the rail slots of the window frame result in winding and unwinding of the window screen” in lines 33-35. It is not understood how a movement can result in winding and unwinding of the window screen at the same time. It seems to the examiner that movement would result in either winding or unwinding depending on the direction of movement. 
Claim 4 recites the limitation “said at least one engaging part of said cover and said at least one linking portion of said interconnecting unit, one is configured as a protrusion and the other is configured as a recess” on lines 16-19. This is unclear to the examiner because the wording and grammar is confusing. It is not known what the phrase “said at least one engaging part of said cover and said at least one linking portion of said interconnecting unit” adds to the claim as there is not any sort of action or structure recited with this phrase and it doesn’t seem to link with the rest of the limitation properly. Additionally, it is not known what “one” is referring too. Is it the engaging part, the cover, the interconnecting unit, or something else entirely? The examiner believes that the applicant intends on this reciting “one of either said at least one engaging part of said cover or said at least one linking portion of said interconnecting unit is configured as a protrusion and the other of is configured as a recess” and it is interpreted as such. Please amend to clarify.
The dependent claims are rejected for depending from a rejected claim. The above examples are found to be non-limiting. It is up to the applicant to find and correct all issues similar to those above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, and 6, are rejected under 35 U.S.C. 102 as being by Conrad (US 20190292846).
Regarding claim 1, as best understood, Conrad teaches (figs. 1, 2, 19, and 21-23) a screen mounting assembly (fig. 1) adapted to be connected to a window screen (16) and coupled to a window frame (frame shown in fig. 1, components 50, 60, 62), the window frame defining a window opening therein (fig. 1, area defined by frame components) and being formed with two rail slots that extend in a longitudinal direction (the top rail is shown in fig. 22 and the rail slot is the area between the arms, the bottom rail is shown in fig. 23 and the rail slot is the area between the arms, the longitudinal direction is the direction in which the rails extend), that are disposed respectively at two ends of the window opening (top rail is at the top end and bottom rail is at the bottom end) which are opposite in a transverse direction (the height direction), and that are in spatial communication with the window opening (the rail slots open into the window opening), the transverse direction being transverse to the longitudinal direction (height is transverse to length), said screen mounting assembly comprising: a roller unit (12, 14, 18, 20, 22, and 25) including a roller seat (12) that is adapted to be connected removably to the window frame (this component is capable of being removed) and to cooperate with the window frame (frame shown in fig. 1) to define a receiving space (the space inside component 12) therebetween, and a roller shaft (14) that is connected rotatably to said roller seat (12), that is adapted to be disposed in the receiving space (space inside component 12) upon connection of said roller seat to the window frame (as shown in fig. 2), and that is adapted to be connected to one end of the window screen (16) for the window screen to be wound thereon (fig. 2); a sliding unit (30) adapted to be connected to the window frame and slidable along the rail slots of the window frame (as shown in fig. 2), and defining an engaging groove (34); and an interconnecting unit (40) adapted to be connected to an opposite end of the window screen (as shown in fig. 2) opposite to the one end of the window screen (the end on the roller shaft), and operable between a disengaging state where said interconnecting unit (40) is connected to said roller seat of said roller unit (when 40 is not in the engaging groove 34), and an engaging state where said interconnecting unit is separated from said roller seat and inserted into said engaging groove (34) of said sliding unit so as to engage with said sliding unit (as shown in fig. 21), such that movement of said sliding unit along the rail slots of the window frame results in winding and unwinding of the window screen (when in the engaging state this is what happens).
Regarding claim 2, Conrad teaches  (figs. 1, 2, 19, and 21-23) that said roller seat (12) of said roller unit has two abutting surfaces (see annotated fig. 21 below) spaced apart from each other in the transverse direction (height direction) and extending in the longitudinal direction (fig. 21); and said interconnecting unit (40) abuts separably against said abutting surfaces when said interconnecting unit is in the disengaging state (in the disengaged state the interconnecting unit is free from the cavity of the sliding unit and will be able to abut the abutting surfaces).


    PNG
    media_image2.png
    476
    1110
    media_image2.png
    Greyscale


Regarding claim 3, Conrad teaches (figs. 1, 2, 19, and 21-23) that the sliding unit (30) has two sliding parts (top and bottom faces that engage in the rail slots) formed respectively at two ends thereof that are opposite in the transverse direction (height direction), and adapted for engaging respectively and slidably the rail slots of the window frame (fig. 2 shows the bottom sliding part in the rail, fig. 1 shows both); said interconnecting unit (40) has two sliding portions (top and bottom ends that engage in the rail slots) formed respectively at two ends thereof that are opposite in the transverse direction (height direction); when said interconnecting unit (40) is in the engaging state, said sliding portions engage respectively and slidably the rail slots and are adjacent respectively to said sliding parts of said sliding unit (as shown in figs. 1 and 2); and when said interconnecting unit (40) is in the disengaging state, said sliding portions (top and bottom ends that engage in the rail slots) abut respectively and separably against said abutting surfaces (annotated fig. 21) of said roller seat of said roller unit (in the disengaged state the interconnecting unit is free from the cavity of the sliding unit and will be able to abut the abutting surfaces).
Regarding claim 6, as best understood, Conrad teaches (figs. 1, 2, 19, and 21-23) a window (fig. 1) comprising: a window frame (50, 60, 62) defining a window opening (area defined by frame in fig. 1) therein, and being formed with two rail slots that extend in a longitudinal direction (the top rail is shown in fig. 22 and the rail slot is the area between the arms, the bottom rail is shown in fig. 23 and the rail slot is the area between the arms, the longitudinal direction is the direction in which the rails extend), that are disposed respectively at two ends of said window opening (top rail is at the top end and bottom rail is at the bottom end) which are opposite in a transverse direction (the height direction), and that are in spatial communication with said window opening (the rail slots open into the window opening), the transverse direction being transverse to the longitudinal direction (height is transverse to length); and the screen mounting assembly of claim 1 coupled to said window frame (as shown in fig. 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Conrad (US 20190292846) as applied to claim 6, and further in view of Shipman (CA 3070630).
Regarding claim 7, Conrad teaches (figs. 1, 2, 19, and 21-23) that the window frame includes two rail frame members (60 and 62) spaced apart from each other in the transverse direction (vertical direction) and extending in the longitudinal direction (fig. 1), each of said rail frame members being formed with a respective one of said rail slots at an inner surface thereof (figures 22 and 23), and having opposite ends in the longitudinal direction (fig. 1), a side frame member (50) interconnecting one of said ends of one of said rail frame members and one of said ends of the other one of said rail frame members (as shown in fig. 1). Conrad does not teach a roller frame member interconnecting the other one of said ends of the one of said rail frame members and the other one of said ends of the other one of said rail frame members, and cooperating with said rail frame members and said side frame member to define said window opening; and said roller unit of said screen mounting assembly is connected removably to said roller frame member and cooperates with said roller frame member to define said receiving space therebetween.
Shipman teaches (figs. 1 and 11) a screen mounting assembly (10) with a roller unit (100, 12, and roller seat 11) and a roller frame member (18) interconnecting ends rail frame members (20 and 22), and cooperating with said rail frame members (20 and 22) to define the window opening (defined by these members); and said roller unit (100, 12, and roller seat 11) of said screen mounting assembly (10) is connected removably to said roller frame member (roller seat 11, and components 100 and 12 are able to be removed from member 18, see fig. 11) and cooperates with said roller frame member to define a receiving space therebetween (area the roller sits in between the panels).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Conrad by replacing the roller unit including roller seat with that of Shipman including the roller frame member of Shipman, so that the roller frame member is interconnecting the other one of said ends of the one of said rail frame members and the other one of said ends of the other one of said rail frame members, and cooperating with said rail frame members and said side frame member to define said window opening; and said roller unit including the roller seat of said screen mounting assembly is connected removably to said roller frame member and cooperates with said roller frame member to define said receiving space therebetween. This alteration provides the predictable and expected result of allowing a user to easily remove the roller unit, while keeping the frame members intact.
Allowable Subject Matter
Claims 4-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The examiner attempted to modify Conrad with the teachings of Lee (KR 20180083503), but this combination was found to be unreasonable.
Claims 8-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The examiner attempted to modify Conrad with the teachings of Shipman (CA 3070630), but this combination was found to be unreasonable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571) 270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S./Examiner, Art Unit 3634                                                                                                                                                                                         
/Johnnie A. Shablack/
Primary Examiner, Art Unit 3634